Case 18-09108-RLM-11          Doc 725     Filed 08/19/19      EOD 08/19/19 16:50:00         Pg 1 of 16



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 In re:                                                 Chapter 11
                        1
 USA GYMNASTICS,                                        Case No. 18-09108-RLM-11

                        Debtor.


                        NOTICE OF DRAW BY DEBTOR’S COUNSEL
                                    FOR JULY 2019

          PLEASE TAKE NOTICE that on August 19, 2019, Plews Shadley Racher & Braun LLP,

 as counsel to the debtor and debtor in possession in the above-captioned chapter 11 case,

 submitted a monthly invoice for fees and expenses incurred between July 1, 2019 and July 31,

 2019 (the “July 2019 Invoice”), 2 in accordance with the Order Granting Debtor’s Motion For

 Entry Of Order Establishing Procedures For Interim Compensation And Reimbursement Of

 Professionals [Dkt. 187] (the “Interim Compensation Order”).

          PLEASE TAKE FURTHER NOTICE that the July 2019 Invoice, attached hereto as

 Exhibit A, seeks compensation for $212,043.50 in fees and $4,692.31 in expenses.

          PLEASE TAKE FURTHER NOTICE that any objections to the Invoices must be

 served upon the undersigned counsel by September 3, 2019 at 4:00 p.m. (prevailing Eastern

 time), in accordance with the Interim Compensation Order.

          PLEASE TAKE FURTHER NOTICE that, if no objection is timely filed, the Debtor

 shall promptly pay 80% of the fees and 100% of the expenses identified in the Invoices, subject

 to final approval by the Court at a future hearing.

 1
   The last four digits of the Debtor’s federal tax identification number are 7871. The location of the
 Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 2
   The Invoice is redacted to avoid the disclosure of privileged and confidential information.
Case 18-09108-RLM-11      Doc 725   Filed 08/19/19   EOD 08/19/19 16:50:00    Pg 2 of 16



 Dated: August 19, 2019                       Respectfully submitted,


                                               /s/ Gregory M. Gotwald
                                              Gregory M. Gotwald, Atty. No. 24911-49
                                              PLEWS SHADLEY RACHER & BRAUN LLP
                                              1346 N. Delaware St.
                                              Indianapolis, IN 46202
                                              Tel: 317.637.0700
                                              ggotwald@psrb.com

                                               Counsel for Debtor USA Gymnastics
Case 18-09108-RLM-11         Doc 725     Filed 08/19/19      EOD 08/19/19 16:50:00        Pg 3 of 16



                                    CERTIFICATE OF SERVICE
         I hereby certify that on August 19, 2019, a copy of the foregoing was filed electronically.
 Notice of this filing will be sent to the following parties through the Court’s Electronic Case
 Filing System. Parties may access this filing through the Court’s system.

 Martin Beeler mbeeler@cov.com
 Daniel D. Bobilya dan@b-blegal.com
 Kenneth H. Brown kbrown@pszjlaw.com
 Charles D. Bullock cbullock@sbplclaw.com
 George Calhoun george@ifrahlaw.com
 John Cannizzaro john.cannizzaro@icemiller.com
 Deborah Caruso dcaruso@rubin-levin.net
 David Catuogno david.catuogno@klgates.com
 R. Alexander Clark aclark@cov.com
 Dianne Coffino dcoffino@cov.com
 Laura A. DuVall laura.duvall@usdoj.gov
 Daniel Eliades daniel.eliades@klgates.com
 Sarah L. Fowler sarah.fowler@mbcblaw.com
 Cameron R. Getto cgetto@zacfirm.com
 Steven W. Golden sgolden@pszjlaw.com
 Manvir Grewal Sr. mgrewal@4grewal.com
 Susan N. Gummow sgummow@fgppr.com
 Katherine Hance khance@goodwin.com
 Jeffrey Hester jhester@hbkfirm.com
 Samuel D. Hodson shodson@taftlaw.com
 Jeffrey A. Hokanson jeff.hokanson@icemiller.com
 John R. Humphrey jhumphrey@taftlaw.com
 Kevin P. Kamraczewski kevin@kevinklaw.com
 Ronald Kent ronald.kent@dentons.com
 Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
 Carl Kunz ckunz@morrisjames.com
 Martha Lehman mlehman@salawus.com
 Chris McCleary chris.mccleary@usoc.org
 Harley K. Means hmeans@kgrlaw.com
 Geoffrey Miller geoffrey.miller@dentons.com
 Robert Millner robert.millner@dentons.com
 James Moloy jmoloy@boselaw.com
 Ronald J. Moore ronald.moore@usdoj.gov
 Whitney Mosby wmosby@bgdlegal.com
 Joel Norton jnorton@rsslawoffices.com
 Michael P. O'Neil moneil@taftlaw.com
 Weston E. Overturf wes.overturf@mbcblaw.com
 Dean N. Panos dpanos@Jenner.Com
 John T Piggins pigginsj@millerjohnson.com
 Stephen J. Peters speters@kgrlaw.com
 Amanda Quick amanda.quick@atg.in.gov
Case 18-09108-RLM-11      Doc 725    Filed 08/19/19   EOD 08/19/19 16:50:00   Pg 4 of 16



 Michael Ralph mralph@rsslawoffices.com
 Melissa M. Root mroot@Jenner.com
 James Ruggeri jruggeri@goodwin.com
 Syed Ali Saeed ali@sllawfirm.com
 Ilan Scharf ischarf@pszjlaw.com
 Thomas Scherer tscherer@bgdlegal.com
 David Schwab djschwab@rsslawoffices.com
 Igor Shleypak ishleypak@fgppr.com
 James I. Stang jstang@pszjlaw.com
 Catherine L. Steege csteege@Jenner.Com
 Keith A. Teel kteel@cov.com
 Meredith Theisen mtheisen@rubin-levin.net
 Susan Walker susan.walker@dentons.com
 Joshua Weinberg jweinberg@goodwin.com
 Mark Wenzel mwenzel@salawus.com
 Gabriella Zahn-Bielski gzahnbielski@cov.com



                                     /s/ Gregory M. Gotwald
Case 18-09108-RLM-11   Doc 725   Filed 08/19/19   EOD 08/19/19 16:50:00   Pg 5 of 16



                                  EXHIBIT A

               Plews Shadley Racher & Braun LLP July 2019 Invoice
    Case 18-09108-RLM-11                Doc 725        Filed 08/19/19       EOD 08/19/19 16:50:00             Pg 6 of 16




                                   PLEWS SHADLEY RACHER & BRAUN LLP
                                                        Attorneys At Law
                                                   1346 North Delaware Street
                                                   Indianapolis, IN 46202-2415
                                   Telephone: (317) 637-0700      Facsimile: (317) 637-0710
                                                       Tax ID #XX-XXXXXXX

                                                                                                                    08/15/2019
USA Gymnastics                                                                                        Account No: 001688.0001
Accounts Payable
                                                                                                            Invoice No: 246566
130 E. Washington St., Suite 700
Indianapolis, IN 46204


Client: USA Gymnastics
Matter Description: Insurance




                                          For Services Rendered Through 7/31/2019
                                                                                                  Rate    Hours       Amount
07/01/2019     CEK     Revise                                .                                   155.00    0.40          62.00
07/01/2019     CEK     Update                  .                                                 155.00    0.90        139.50
07/01/2019     ESK     Attention to review                                  .                    150.00    6.50        975.00
07/01/2019     GMG     Continue revisions                                                        255.00    7.20       1,836.00
                                                                                 ; prepare for
                                         ; emails with
07/01/2019     GMP     Work on                                              .                    560.00    4.60       2,576.00
07/01/2019     JST     Exchange emails                                                           195.00    0.60        117.00


07/01/2019     KMC     Emails and telephone calls                                                150.00    3.30        495.00




                                                                 .
07/01/2019     SAB     Draft response                                               .            155.00    1.20        186.00
07/02/2019     CEK     Revise                  .                                                 155.00    5.10        790.50
07/02/2019     CEK     Revise                                .                                   155.00    1.90        294.50
07/02/2019     ESK     Attention to                                                              150.00    4.50        675.00
                                                   .
USACase 18-09108-RLM-11
   Gymnastics                      Doc 725          Filed 08/19/19                    EOD 08/19/19 16:50:00              Pg 7 of Page
                                                                                                                                 16 2
                                                                                                                              08/15/2019
Insurance
                                                                                                                 Account No: 001688.0001
                                                                                                                      Invoice No: 246566

07/02/2019   GMG   Review and respond                                                                       255.00    7.90       2,014.50
                              ; prepare for             ; work                                  ; prepare
                   for                                ; call with
07/02/2019   GMP   Prepare for meeting                                                          .           560.00    5.80       3,248.00
07/02/2019   JJM   Reivew                                                                                   150.00    8.40       1,260.00

07/02/2019   JST   Discuss                                                                                  195.00    0.10         19.50
                                       ; follow up with
                                          .
07/02/2019   KMC   Telephone conference                                                                     150.00    2.10        315.00
                                       ; draft same and email
                         ; update
                              .
07/02/2019   TTP                               research                                                     155.00    3.70        573.50
07/03/2019   CEK   Review                                                                                   155.00    0.10         15.50
                                                                          .
07/03/2019   CEK   Draft                                  .                                                 155.00    2.00        310.00
07/03/2019   CEK   Talk to                                            .                                     155.00    0.40         62.00
07/03/2019   CEK   Discuss                                                                  .               155.00    0.20         31.00
07/03/2019   GMG   Prepare for                                                                              255.00    6.30       1,606.50

07/03/2019   GMP   Work on                                                                                  560.00    4.30       2,408.00

                               .
07/03/2019   JJM   Update                                                         .                         150.00    3.80        570.00
07/03/2019   JST   Meeting                        ; phone calls to                    ; forward             195.00    2.60        507.00
                   materials                    ; exchange emails
                                           ; exchange
                                                              .
07/03/2019   TTP                   research                                                                 155.00    2.10        325.50
07/05/2019   GMG   Revise                                             ; discussions with                    255.00    1.90        484.50
                                       .
07/05/2019   GMP   Review and revise                          .                                             560.00    2.30       1,288.00
07/05/2019   JJM   Continue updating                                          .                             150.00    4.00        600.00
07/06/2019   GMG   Revise                                             .                                     255.00    1.30        331.50
07/06/2019   GMP   Review                       .                                                           560.00    0.10         56.00
07/06/2019   JJM   Reivew                                                                                   150.00    2.30        345.00


07/07/2019   GMG   Revise                                             ; work on                             255.00    3.40        867.00
                                   .
07/07/2019   GMP   Review and revise                                                  and letter            560.00    4.00       2,240.00
                                                                  .

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
   Gymnastics                      Doc 725          Filed 08/19/19                  EOD 08/19/19 16:50:00                Pg 8 of Page
                                                                                                                                 16 3
                                                                                                                              08/15/2019
Insurance
                                                                                                                 Account No: 001688.0001
                                                                                                                      Invoice No: 246566

07/07/2019   JJM   Reivew                                              ; update                             150.00    5.00        750.00


07/08/2019   CEK   Research and draft                                                                   .   155.00    2.70        418.50
07/08/2019   GMG   Prepare for                           ; travel to Chicago;                               255.00   12.10       3,085.50
                                   ; prepare for
07/08/2019   GMP   Travel to Chicago;                                                                       560.00   11.50       6,440.00
                           ; preparation for                                .
07/08/2019   JJM   Reivew                                                                                   150.00    3.70        555.00

                       .
07/08/2019   KDS   Conversation with                                                                        170.00    1.00        170.00


07/08/2019   SAB   Attention to                                    .                                        155.00    5.20        806.00
07/08/2019   TTP   Research                                                                                 155.00    1.30        201.50
07/09/2019   CEK   Review                                               .                                   155.00    0.30         46.50
07/09/2019   CEK   Finalize                                                     .                           155.00    0.20         31.00
07/09/2019   ESK   Review                                                                       .           150.00    0.90        135.00
07/09/2019   GMG   Prepare for                                                                              255.00   15.80       4,029.00


07/09/2019   GMP   Meetings with                                                                            560.00   15.30       8,568.00

                                               .
07/09/2019   JST   Review                                                                                   195.00    0.70        136.50
                                               ; exchange
                                                       .
07/09/2019   KMC   Draft                                                                            ;       150.00    0.50         75.00
                   modify                                                                   .
07/09/2019   SAB   Respond to                                                           .                   155.00    2.90        449.50
07/10/2019   GMG   Review and revise                                                                        255.00    7.10       1,810.50



07/10/2019   GMP   Review and revise                                                                        560.00    8.20       4,592.00
                                                           ; prepare for and conduct
                                                   ; report on
                                                                .
07/10/2019   JJM   Attention                                                                        .       150.00    5.80        870.00
07/10/2019   JST   Discuss                                                                                  195.00    0.50         97.50




                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
   Gymnastics                     Doc 725       Filed 08/19/19                         EOD 08/19/19 16:50:00     Pg 9 of Page
                                                                                                                         16 4
                                                                                                                      08/15/2019
Insurance
                                                                                                         Account No: 001688.0001
                                                                                                              Invoice No: 246566

07/10/2019   KDS   Legal                                                                            170.00    0.10         17.00
07/10/2019   KMC   Exchange                                                                         150.00    0.50         75.00


07/10/2019   SAB   Review                                                                           155.00    2.20        341.00
                                           review
                                               .
07/11/2019   CEK   Itemize                                                         .                155.00    1.60        248.00
07/11/2019   CEK   Review                           .                                               155.00    0.10         15.50
07/11/2019   GMG   Emails                                                                           255.00    5.80       1,479.00

                                             ; work                                  percentages;
                   finalize                                         ; review and respond

07/11/2019   GMP   Continued                                    .                                   560.00    4.40       2,464.00
07/11/2019   JJM   Attention                                .                                       150.00    9.50       1,425.00
07/11/2019   JST   Exchange e-mails with                                                            195.00    0.50         97.50
                           .
07/11/2019   KMC   Copy updated                                                    .                150.00    0.20         30.00
07/11/2019   SAB   Review                                                                           155.00    1.30        201.50

07/11/2019   TJB   Review                                                                       ;   250.00    5.40       1,350.00
                   research                ; work
07/12/2019   CEK   Discuss                                                .                         155.00    0.30         46.50
07/12/2019   GMG   Analyze                                                                          255.00    5.60       1,428.00
                                                                                            .
07/12/2019   GMP   Preparation                                                                      560.00    5.80       3,248.00
                                                        .
07/12/2019   JJM   Attention to                             .                                       150.00    4.90        735.00
07/12/2019   JST   Check                                                       .                    195.00    0.20         39.00
07/12/2019   KMC   Incorporate                                                                      150.00    4.10        615.00

                                                                     ; draft


07/12/2019   SAB   Reivew                                                                           155.00    4.30        666.50

                        .
07/13/2019   GMG   Analyze                                                                          255.00    5.60       1,428.00



07/13/2019   GMP   Work on                                                                          560.00    2.60       1,456.00
                         .

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                    Doc 725             Filed 08/19/19       EOD 08/19/19 16:50:00     Pg 10 ofPage
                                                                                                              16 5
                                                                                                           08/15/2019
Insurance
                                                                                            Account No: 001688.0001
                                                                                                   Invoice No: 246566

07/13/2019   KMC   Revise                                                              150.00      6.60        990.00

07/14/2019   GMG   Prepare for                                                         255.00      3.80        969.00
07/14/2019   GMP   Preparation                .                                        560.00      2.10       1,176.00
07/14/2019   JJM   Organize                                            .               150.00      3.50        525.00
07/14/2019   JST   Exchange                                                        .   195.00      0.10         19.50
07/14/2019   KMC   Emails and telephone conference                                     150.00      1.80        270.00
                                     ; revisions
                                         .
07/15/2019   GMG   Travel to Chicago for mediation; prepare                            255.00   11.90         3,034.50
                                     .
07/15/2019   GMP   Extensive meeting                                                   560.00   10.50         5,880.00
                            .
07/15/2019   JJM   Attention to                                                        150.00      8.50       1,275.00


07/15/2019   KMC   Draft                                                               150.00      8.20       1,230.00


                                                          .
07/15/2019   SAB   Review                                 .                            155.00      1.10        170.50
07/16/2019   CEK   Send                                       .                        155.00      0.10         15.50
07/16/2019   CEK   Review                         .                                    155.00      0.40         62.00
07/16/2019   CEK   Review                     .                                        155.00      0.30         46.50
07/16/2019   GMG   Attend mediation.                                                   255.00   15.90         4,054.50

07/16/2019   GMP   Mediation,                                                .         560.00   13.70         7,672.00
07/16/2019   JJM   Continue                                                            150.00      7.30       1,095.00

                                          .
07/16/2019   JST   E-mail                                                     .        195.00      0.10         19.50
07/16/2019   KMC   Attention                                                           150.00      3.80        570.00




07/16/2019   SAB   Attention                  .                                        155.00      0.70        108.50
07/17/2019   GMG   Attend mediation;                                                   255.00   14.80         3,774.00

07/17/2019   GMP   Mediation.                                                          560.00   11.50         6,440.00
07/17/2019   JJM   File                                                                150.00      0.10         15.00
                                  .
07/17/2019   JJM   Attention                          .                                150.00      2.40        360.00
                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                    Doc 725       Filed 08/19/19                       EOD 08/19/19 16:50:00            Pg 11 ofPage
                                                                                                                               16 6
                                                                                                                           08/15/2019
Insurance
                                                                                                              Account No: 001688.0001
                                                                                                                   Invoice No: 246566


07/17/2019   SAB   Review                                            .                                   155.00    1.00        155.00
07/17/2019   TJB   Research                                                                              250.00    2.00        500.00


07/18/2019   CEK   Send                                                              .                   155.00    0.40         62.00
07/18/2019   CEK   Check                                                                   .             155.00    0.10         15.50
07/18/2019   GMG   Attend                                                                                255.00   16.20       4,131.00

07/18/2019   GMP   Mediation.                                                                            560.00   14.80       8,288.00
07/18/2019   JJM   Update                                .                                               150.00    4.10        615.00
07/18/2019   KMC   Attention to                                                                          150.00    2.30        345.00

                                                    .
07/19/2019   CEK   Meet with                                                 .                           155.00    2.20        341.00
07/19/2019   ESK   Conference with                                                                       150.00    2.00        300.00

07/19/2019   GMG   Calls regarding                                                                       255.00    4.10       1,045.50
                           ; review


07/19/2019   GMP   Work on                                                                               560.00    4.30       2,408.00


07/19/2019   JJM   Update               .                                                                150.00    2.20        330.00
07/19/2019   SAB   Post-mediation                                                                        155.00    3.50        542.50
                                                             .
07/21/2019   GMP   Review and respond                                                                  . 560.00    0.50        280.00
07/21/2019   JJM   Update                       .                                                        150.00    2.50        375.00
07/22/2019   CEK   Send                                                  .                               155.00    0.10         15.50
07/22/2019   CEK   Draft                                         .                                       155.00    2.60        403.00
07/22/2019   GMG   Review and respond                                                                    255.00    3.60        918.00

07/22/2019   GMP   Extended                                                                              560.00    2.80       1,568.00
                                                        work                                       .
07/22/2019   JST   Exchange                                                                              195.00    0.40         78.00
                                            .
07/22/2019   KMC   Telephone call                                                                        150.00    0.30         45.00

07/22/2019   SAB   Review                                                                                155.00    1.10        170.50
                                                                                 .
07/23/2019   CEK   Arrange                                                                     .         155.00    0.30         46.50
07/23/2019   CEK   Talk                                                                            .     155.00    0.20         31.00

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                      Doc 725              Filed 08/19/19           EOD 08/19/19 16:50:00                Pg 12 ofPage
                                                                                                                                16 7
                                                                                                                            08/15/2019
Insurance
                                                                                                               Account No: 001688.0001
                                                                                                                    Invoice No: 246566
07/23/2019   CEK   Talk with S. Baldwin about who is writing briefs on what issues.                       155.00    0.20          31.00
07/23/2019   CEK   Discuss                                                .                               155.00    0.20          31.00
07/23/2019   CEK   Talk with                                                                              155.00    0.50          77.50
                                                     .
07/23/2019   GMG   Work on                                                                                255.00    3.60        918.00

07/23/2019   GMP   Continued work                                                                         560.00    7.00       3,920.00
                                                                          .
07/23/2019   JJM   Continue research                                                                      150.00    5.50        825.00
                          .
07/23/2019   KDS   Conversation with                                                                      170.00    0.10          17.00
                                                                              .
07/23/2019   SAB   Start                                                                          .       155.00    7.40       1,147.00
07/24/2019   CEK   Draft motion                                                                           155.00    5.30        821.50
                                        .
07/24/2019   GMG   Calls and emails                                                                       255.00    6.60       1,683.00
                           ; calls and emails
                                     ; review                                 ; analyze
                                       .
07/24/2019   GMP   Extended work on                           , including telephone conference 560.00               6.80       3,808.00
                   with                                     s, additional calls with
                                                                               .
07/24/2019   JJM   Attention                                                                              150.00    1.80        270.00
                                    .
07/24/2019   SAB   Continue                                                                               155.00    9.30       1,441.50
                          .
07/24/2019   TJB   Telephone conference                                                                   250.00    0.50        125.00
                          .
07/25/2019   CEK   Revise                                         .                                       155.00    4.80        744.00
07/25/2019   GMG   Multiple calls                                                             ;           255.00    8.70       2,218.50
                   analyze                            ; analyze                                       ;
                   email                        ; emails
07/25/2019   GMP   Work on                                                                                560.00    9.00       5,040.00

                                            .
07/25/2019   JJM   Prepare                                                                                150.00    6.70       1,005.00

07/25/2019   KDS   Telephone                                                                              170.00    0.60        102.00
                                                                                          .
07/25/2019   KDS   Legal analysis                                                                         170.00    1.30        221.00
                            .
07/25/2019   KDS   Prepare                                                                                170.00    1.40        238.00
                                                                      .
07/25/2019   KEZ   Obtain                                                                                 150.00    0.40          60.00
                             .
07/25/2019   SAB   Continue                                                                               155.00    6.10        945.50

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                      Doc 725            Filed 08/19/19             EOD 08/19/19 16:50:00     Pg 13 ofPage
                                                                                                                     16 8
                                                                                                                  08/15/2019
Insurance
                                                                                                   Account No: 001688.0001
                                                                                                          Invoice No: 246566

                                                            .
07/26/2019   CEK   Discuss                                              .                     155.00      0.50         77.50
07/26/2019   CEK   Revise                .                                                    155.00      2.00        310.00
07/26/2019   ESK   Research                                                                   150.00      2.10        315.00
                           .
07/26/2019   GMG   Continue                                                                   255.00      4.80       1,224.00
                          ; emails and calls                            ; email

07/26/2019   GMP   Work on                                          .                         560.00      0.40        224.00
07/26/2019   JST   Draft                                        ; review                      195.00      2.70        526.50
                                     ; email
                                          .
07/26/2019   KDS   Legal                                                                      170.00      2.20        374.00

                                               .
07/26/2019   KDS   Legal research                                                             170.00      1.00        170.00
                                                        .
07/26/2019   KDS   Prepare                                                                    170.00      1.70        289.00

07/26/2019   KMC   Telephone conference                                                       150.00      0.50         75.00
                                                                .
07/26/2019   SAB   Review and revise                                               .          155.00      1.00        155.00
07/27/2019   GMG   Emails                                                                     255.00      0.50        127.50
07/27/2019   GMP   Continued preparation                                                      560.00      0.60        336.00
                                                   .
07/27/2019   JST   Review, analyze, and compile                                               195.00      2.00        390.00

                             .
07/27/2019   SAB   Analyze                                                                    155.00      0.90        139.50
                                               .
07/28/2019   GMG   Prepare for                                              .                 255.00      6.90       1,759.50
07/28/2019   GMP   Preparation for                 ,                                          560.00      7.10       3,976.00
                              .
07/28/2019   JST   Review                                           , research,        .      195.00      0.50         97.50
07/29/2019   GMG   Prepare for mediation; attend mediation;                                   255.00      8.90       2,269.50

07/29/2019   GMP   Mediation.                                                                 560.00   11.80         6,608.00
07/29/2019   JST   Review                                                                     195.00      6.30       1,228.50




07/29/2019   KDS   Legal                                                                      170.00      1.40        238.00


                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                    Doc 725         Filed 08/19/19           EOD 08/19/19 16:50:00                  Pg 14 ofPage
                                                                                                                           16 9
                                                                                                                       08/15/2019
Insurance
                                                                                                          Account No: 001688.0001
                                                                                                               Invoice No: 246566




07/29/2019   KDS   Prepare                                                                           170.00    1.90        323.00

07/29/2019   KDS   Legal research regarding                                                          170.00    2.40        408.00




07/29/2019   KDS   Prepare                                                                           170.00    0.90        153.00


07/29/2019   KDS   Legal research regarding                                                          170.00    0.40         68.00


07/29/2019   KMC   Emails with                                                                       150.00    2.50        375.00

                                                             .
07/29/2019   SAB   Review and revise                                                                 155.00    2.80        434.00

                        .
07/29/2019   TJB   Review                                                                            250.00    0.20         50.00
                                  .
07/30/2019   GMG   Prepare for                                                                       255.00   13.80       3,519.00

07/30/2019   GMP   Mediation.                                                                        560.00   12.50       7,000.00
07/30/2019   JJM   Attention to                                                                  .   150.00    0.10         15.00
07/30/2019   JST   Review                                                                            195.00    6.40       1,248.00
                                              .
07/30/2019   KMC   Draft                                                                             150.00    2.00        300.00
                                                                               .
07/30/2019   SAB   Review                                                  .                         155.00    0.80        124.00
07/31/2019   GMG   Emails and calls regarding                                                ;       255.00   12.00       3,060.00
                   travel                                                  issues.
07/31/2019   GMP                        ; follow-up                                  .               560.00   11.10       6,216.00
07/31/2019   JST   Review response and reply                                                         195.00    4.00        780.00
                                                              review                     ;
                   phone call                           ; draft and send




07/31/2019   SAB   Review                           .                                                155.00    0.80        124.00
07/31/2019   TJB   Provide                                                                           250.00    0.80        200.00

                             .

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                          Doc 725      Filed 08/19/19        EOD 08/19/19 16:50:00             Pg 15 of 1610
                                                                                                                    Page
                                                                                                                   08/15/2019
Insurance
                                                                                                   Account No: 001688.0001
                                                                                                           Invoice No: 246566

                                                                      For Current Services Rendered:   708.60       212043.50
                                                       Recapitulation
Timekeeper                      Title                       Hours                     Rate        Total
Steven A. Baldwin               Associate                     53.60               $155.00      $8,308.00
Tonya J. Bond                   Partner                        8.90               $250.00      $2,225.00
Krista M. Cox                   Paralegal                     38.70               $150.00      $5,805.00
Gregory M. Gotwald              Partner                     216.10                $255.00     $55,105.50
Elizabeth S. King               Case Manager                  16.00               $150.00      $2,400.00
Christopher E. Kozak            Associate                     36.20               $155.00      $5,611.00
Jessica J. McQuillen            Paralegal                     92.10               $150.00     $13,815.00
Tom T. Palmer                   Summer Associate               7.10               $155.00      $1,100.50
George M. Plews                 Partner                     195.40                $560.00    $109,424.00
Kyle D. Steinbrueck             Associate                     16.40               $170.00      $2,788.00
Joshua S. Tatum                 Associate                     27.70               $195.00      $5,401.50
Kathryn E. Zielinski            Paralegal                      0.40               $150.00        $60.00


Expenses and Advances                                                                                                Amount
06/06/2019             Conference Group, LLC, The - Conference Call on 6/6/19 from                                       8.70
                       12:25pm to 1:02pm.
06/10/2019             Cluster Truck LLC - Lunch USAG co-counsel before hearing - G.                                    75.18
                       Gotwald.
06/11/2019             Texas Secretary of State - Document Search Fee - G. Gotwald.                                      2.05
06/12/2019             Cluster Truck LLC - Lunch with co-counsel before hearing. G.                                     18.25
                       Gotwald.
07/02/2019             Mileage - Ride/ Hand Delivery USAG - G. Plews.                                                    4.06
07/08/2019             Greg Gotwald - Expense Reimbursement - Hotel in Chicago for                                     365.30
                       meetings.
07/08/2019             Greg Gotwald - Expense Reimbursement - Hotel for G. Plews for                                   349.85
                       Chicago meetings.
07/08/2019             Greg Gotwald - Expense Reimbursement - Mileage to and from                                      214.60
                       Chicago for Pre-mediation meetings.
07/19/2019             Greg Gotwald - Expense Reimbursement - Flight to and from Reno                                 1,004.00
                       NV for Mediation.
07/23/2019             Mileage - Hand Delivery Federal Court/Bankruptcy Court - C. Kozak.                                1.16
07/28/2019             Greg Gotwald - Expense Reimbursement - Wifi on plane.                                             6.00
07/28/2019             Greg Gotwald - Expense Reimbursement - Baggage Fee (1 of 2).                                     30.00
07/28/2019             Greg Gotwald - Expense Reimbursement - PepperMill Resort - Hotel                                695.30
                       in Reno NV for Mediaiton - G. Plews.
                          Please remit payment to our Indianapolis office. To ensure proper credit
                          of your payment, please include your account number and invoice number
                          on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                 Doc 725      Filed 08/19/19      EOD 08/19/19 16:50:00               Pg 16 of 1611
                                                                                                           Page
                                                                                                        08/15/2019
Insurance
                                                                                         Account No: 001688.0001
                                                                                                Invoice No: 246566

07/28/2019    Greg Gotwald - Expense Reimbursement - Parking at Indianapolis                                 80.00
              Airport.
07/28/2019    Greg Gotwald - Expense Reimbursement - PepperMill Resort - Hotel                              763.10
              for Reno NV Mediation - G. Gotwald.
07/28/2019    Greg Gotwald - Expense Reimbursement - Baggage Fee (2 of 2).                                   30.00
07/31/2019    Greg Gotwald - Expense Reimbursement - Dinner on plane from Reno                               10.99
              NV for mediation.
07/31/2019    Greg Gotwald - Expense Reimbursement - G. Plews and G. Gotwald                                 30.99
              dinner in Salt Lake (Layover).
07/31/2019    Greg Gotwald - Expense Reimbursement - Car Rental in Reno.                                    207.06
07/31/2019    Lexis-Nexis - Research during July 2019.                                                      328.52
              Copies - B&W                                                                                   64.00
              Copies - Color                                                                                403.20
                                                         Sub-total Expenses and Advances:                 $4,692.31




                                                                           Current Invoice Total:        $216,735.81




                 Please remit payment to our Indianapolis office. To ensure proper credit
                 of your payment, please include your account number and invoice number
                 on your payment. Thank you.
